Title: To George Washington from Major General William Phillips, 23 August 1780
From: Phillips, William
To: Washington, George


					
						Sir
						New York August 23d 1780
					
					The Officers of the Troops of Convention at present on parole at New York, I mean abstracted from myself, Aide de Camp, and Secretary, Major General De Riedesel and the immediate Officers of his family, have memorialed me upon the subject of their present situation setting forth, that the American Officers against whom they are opposed upon an unlimited parole are in the full possession of their parole liberty in their native Country, living with their friends and families; that on the contrary the Officers of the Troops of Convention being at New York receive no benefit from their situation; they live indeed among their Country Men and that is all, but to give any real effect to their paroles, it is necessary they should be allowed to go to Europe.
					I have considered this matter with some attention; I have connected it with the terms of the proposals which gave rise to the last meeting at Amboy and added the Sentiments of all the Commissioners who met there which seemed to be that, after a General Exchange should take place, all the remaining Officers, as well as those who might hereafter be made prisoners of War, should be immediately allowed to go upon parole, and, as according to the plan at that time settled a Number of Officers of the Troops of Convention must have remained unexchanged it was supposed they would be suffered to go upon parole to Europe; Indeed, in the proposals alluded to where the Commanders in Chief on both sides have a latitude of recalling the Officers from parole there is an Express stipulation that, for the British Officers who might be in Europe, an equal number, Rank for Rank, of American Officers

should be continued on their paroles till the others could be sent for to America.
					From the foregoing considerations I am really of Opinion that, upon liberal and equitable principles, the Officers I have mentioned have a claim for going to their Country and their friends in the same manner as the American Officers opposed to them on parole and who are in that fortunate situation.
					The Paroles signed by these Officers are general, and Men of less scruples might take advantage from them, but that is a principle, I have no need to say, I shall never countenance or permit for it will never be brought into reflection.
					I will, Sir, submit this matter to Your Excellency’s consideration and make no doubt but as a Man of Sense, honour, and humanity You will give it mature deliberation and I think as I hope the result will be a permission for the Officers going upon their paroles to Europe—But should it prove otherwise I could wish as a personal favour that the four following Gentlemen may be allowed that permission and I will be answerable that, if in Six Months they are not Exchanged, they shall be then sent for and that they shall return by the very earliest opportunity. The American Officers at present opposed to them on parole will in course remain uncalled for or may be changed for any others Your Excellency prefers—The names of the British Officers are Major Harnage, Captain Hawker, Captain Vallancy, and Lieutenant Lord Torphichen, the latter Gentleman’s father died sometime ago, his Mother is just dead; he is within a few Months of being of Age; his family Estates, fortunes, Brothers and Sisters all depend upon him for Security and protection; his Military profession is no longer of any Consequence to him but as it proves unfortunately a Bar to his going home: Under this description I am certain Your Excellency will extend Your assistance so far as may be possible.
					Should it be adopted that Officers of the Troops of Convention might be permitted to go home upon their paroles to Europe, and I open upon this subject from there being a great number of Officers whose situations are truly distressing, several of them in extreme bad health, several whose fortunes are ruined, many who have parents and relations dead by whom they have acquired fortunes which they cannot possess with out being present, some who have Estates in Contest and a variety of other motives which lead my Compassion for them to try every means for their interest and advantage, I observe, Sir, that as unfortunately all hopes of a General Exchange seem to be over, if it will be permitted for a certain number of Officers of the Troops of Convention to thus go on parole to Europe, Sir Henry Clinton will allow an equal number, Rank for Rank, or otherwise by Tariff where similar Ranks will not apply, of

the American Officers prisoners of War upon Long Island to go out to their Country, friends, and families and to remain in that situation on their paroles untill Exchanged.
					I am sorry to have troubled Your Excellency with so long a letter; I was indeed in hopes there would not have been occasion for any such, but as it is I own my heart bleeds for my suffering friends and I wish to serve them if I can.
					I shall take it as a great favour if you will be so good, Sir, as to give an immediate answer to this letter, particularly as it relates to the four Gentlemen I have named as there will be an opportunity of their going in a few days for Europe, should they have that liberty. I have the honour to be, Sir, with great personal respect Your Excellency’s most obedient and most humble Servant
					
						W. Phillips
					
				